EXECUTION VERSION


WAIVER AND AMENDMENT NO. 1 TO THE
TERM LOAN CREDIT AGREEMENT
Dated as of February 17, 2017
WAIVER AND AMENDMENT NO. 1 TO THE TERM LOAN CREDIT AGREEMENT (this “Amendment”)
among Computer Sciences Corporation, a Nevada corporation (“CSC”), the Lenders
(as defined below) party hereto and Bank of America, N.A., as administrative
agent (the “Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    CSC, as borrower, the lenders from time to time party thereto (the
“Lenders”) and the Agent have entered into a Term Loan Credit Agreement dated as
of March 21, 2016 (as supplemented by Incremental Assumption Agreement dated as
of April 1, 2016 and Second Incremental Assumption Agreement dated as of
December 30, 2016 and as further amended, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
(2)    CSC is party to that certain Agreement and Plan of Merger dated as of May
24, 2016 among Hewlett Packard Enterprise Company (“HPE”), Everett SpinCo, Inc.,
a Delaware corporation (“Everett”), CSC and Everett Merger Sub Inc. (“Old Merger
Sub”), as amended by the First Amendment to the Agreement and Plan of Merger
dated as of November 2, 2016 among HPE, Everett, New Everett Merger Sub Inc., a
Nevada corporation and a wholly-owned direct subsidiary of Everett (“New Merger
Sub”), CSC and Old Merger Sub and as further amended by the Second Amendment to
Agreement and Plan of Merger dated as of December 6, 2016 among HPE, Everett,
New Merger Sub, CSC and Old Merger Sub (as so amended, the “Merger Agreement”),
pursuant to which New Merger Sub intends to merge with and into CSC, with CSC
continuing as the surviving corporation (the “Merger”).
(3)    CSC desires to amend the Credit Agreement to replace CSC as the “Company”
thereunder with Everett upon consummation of the Merger.
(4)    Pursuant to Section 9.01 of the Credit Agreement, the Majority Lenders,
or, in the case of certain provisions, all Lenders, may grant written waivers or
consents under, and enter into written agreements amending or changing any
provision of, the Credit Agreement.
(5)    The parties hereto desire to provide the waivers, consents and amendments
set forth below on the terms as hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:




#89268375v14    

--------------------------------------------------------------------------------

    




SECTION 1.Limited Waiver.
At the request of CSC, the Lenders hereby waive any Potential Event of Default
or Event of Default which may arise under Section 6.01(h) of the Credit
Agreement as a result of the Merger (the “Waiver”). The waiver granted pursuant
to this Section 1 shall be limited precisely as written, and shall not extend to
any Potential Event of Default or Event of Default under any other provision of
the Credit Agreement.
SECTION 2.    Certain Amendments to Credit Agreement.The Credit Agreement is,
subject to the satisfaction of the conditions precedent set forth in Section 3,
hereby amended as follows:
(a)    The preamble to the Credit Agreement is amended by replacing the
expression “(“Company”)” with the expression “(“CSC”)”.
(b)    (i) The definition of “Company” in Section 1.01 is amended and restated
in its entirety as follows:
“Company” means (x) prior to the consummation of the Merger, CSC and (y)
following the consummation of the Merger, Everett;
(ii) Following the consummation of the Merger, all references to “Computer
Sciences Corporation” (other than in the definition of “CSC” and the preamble to
the Credit Agreement (in each case after giving effect to this Amendment) and
schedule 1.01 to the Credit Agreement) in the Credit Agreement shall be deemed
to be references to “Everett SpinCo, Inc.”;
(c)    Section 1.01 is amended as follows:
(i)    The following definitions are added in the appropriate alphabetical
order:
“Amendment No. 1” means that certain Waiver and Amendment No. 1 to the Term Loan
Credit Agreement dated as of February 17, 2017 among CSC, the Lenders party
thereto and the Agent.
“CSC” means Computer Sciences Corporation, a Nevada corporation.
“Everett” means Everett SpinCo, Inc., a Delaware corporation (expected to be
reincorporated in Nevada immediately prior to consummation of the Merger).
“Form S-4” means the Form S-4 Registration Statement originally filed with the
SEC on November 2, 2016, as amended prior to the Assumption Effective Date (as
defined in Amendment No. 1).


2
#89268375v14    



--------------------------------------------------------------------------------

    




“HPE” means Hewlett Packard Enterprise Company, a Delaware corporation.
“HPE Exchange Act Report ” means, collectively, the Annual Reports of HPE on
Form 10-K, from time to time, the Quarterly Reports on Form 10-Q, from time to
time, and the Reports on Form 8-K of HPE filed with or furnished to the SEC from
time to time.
“Merger” means the merger, pursuant to the Merger Agreement of Merger Sub with
and into CSC, with CSC being the surviving entity.
“Merger Agreement” means the Agreement and Plan of Merger dated as of May 24,
2016 by and among HPE, Merger Sub and CSC (as amended or otherwise modified from
time to time).
“Merger Sub” means New Everett Merger Sub Inc., a Nevada corporation and a
direct, wholly-owned subsidiary of Everett.
“Separation Agreement” means the Separation and Distribution Agreement dated as
of May 24, 2016 between HPE and Everett (as amended or otherwise modified from
time to time).
“Special Dividend” means the distribution to be made by Everett to HPE, in an
amount of up to approximately $3,008,250,000 in connection with the Spin
Transaction.
“Spin Transaction” means the distribution by HPE to the shareholders of the
common stock of Everett as described in the Form S-4, and in accordance with the
Separation Agreement and in other filings made by HPE and CSC with the SEC.
“Transactions” means (a) the Special Dividend, (b) the Spin Transaction, (c) the
Merger and (d) the incurrence of indebtedness to finance the foregoing.
(ii)    The definition of “Consolidated EBITDA” is amended by (x) adding, in
clause (b) thereof, before the expression “deducted in determining net income”,
the expression “(except in the case of clause (b)(xvii) below)”; (y) adding, in
subclause (b)(xvi) thereof, following the expression “in connection with”, the
expression “(x) the Transactions or (y)”; and (z) replacing the reference to
“$100,000,000” in subclause (b)(xvii) with “$250,000,000”;
(iii)    The definition of “Exchange Act Report” in Section 1.01 is amended and
restated in its entirety as follows:
“Exchange Act Report” means (i) prior to the Merger, collectively, the Annual
Reports of CSC on Form 10-K, from time to time, the Quarterly


3
#89268375v14    



--------------------------------------------------------------------------------

    




Reports on Form 10-Q, from time to time, and Reports on Form 8-K of CSC filed
with or furnished to the SEC from time to time and (ii) from and after the
Merger, collectively, the Form S-4, the Annual Reports of Everett, if any (and
for dates and periods prior to the Merger, CSC) on Form 10-K, from time to time,
the Quarterly Reports on Form 10-Q, from time to time, and Reports on Form 8-K
of Everett, if any (and for dates and periods prior to the Merger, CSC) filed
with or furnished to the SEC from time to time.
(d)    Sections 4.01(f), 4.01(h), and 4.01(m) are amended and restated in their
entirety as follows:
“(f)    Litigation. There is no pending or (to the knowledge of the Company)
threatened investigation, action or proceeding against the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator which (i)
except as disclosed in the Exchange Act Reports filed prior to the Effective
Date and the HPE Exchange Act Reports filed prior to February 17, 2017, would,
if adversely determined, reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole, or (ii) purports to affect the legality,
validity or enforceability of this Agreement.”
“(h)    Payment of Taxes. Except as disclosed in the Exchange Act Reports filed
prior to the Effective Date and the HPE Exchange Act Reports filed prior to
February 17, 2017, the Company and each of its Significant Subsidiaries have
filed or caused to be filed all Tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of Taxes shown thereon to be due,
including interest and penalties, except (i) for such Taxes as are being
contested in good faith and by proper proceedings and with respect to which
appropriate reserves are being maintained by the Company or any such Subsidiary,
as the case may be and (ii) to the extent that the failure to file such returns
or pay such Taxes would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole.”
“(m)    Environmental Matters. Except as disclosed in the Exchange Act Reports
filed prior to the Effective Date and the HPE Exchange Act Reports filed prior
to February 17, 2017, (i) the Company and each of its Subsidiaries is in
compliance with all Environmental Laws except to the extent any non-compliance
would not reasonably be expected to have a material adverse effect on the
business, financial condition or operations of the Company and the Subsidiaries,
taken as a whole, and (ii) there has been no “release or threatened release of a
hazardous substance” (as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.) or
any other release, emission or discharge into the environment of


4
#89268375v14    



--------------------------------------------------------------------------------

    




any hazardous or toxic substance, pollutant or other materials from the
Company’s or its Subsidiaries’ property other than as permitted under applicable
Environmental Law and other than those which would not have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole. Other than disposals for which the Company has
been indemnified in full, all “hazardous waste” (as defined by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. and the regulations
thereunder, 40 CFR Part 261 (“RCRA”)) generated at the Company’s or any
Subsidiaries’ properties have in the past been and shall continue to be disposed
of at sites which maintain valid permits under RCRA and any applicable state or
local Environmental Law, except to the extent where the failure to so dispose
would not reasonably be expected have a material adverse effect on the business,
financial condition or operations of the Company and the Subsidiaries, taken as
a whole.”
(e)    Section 5.01(c) is amended and restated in its entirety as follows:
“The Company will, and will cause each of its Significant Subsidiaries to, at
all times maintain its fundamental business and preserve and keep in full force
and effect its corporate existence and all material rights, franchises and
licenses necessary or desirable in the normal conduct of its business, in each
case as applicable, except (i) Everett shall be permitted to reincorporate as a
Nevada corporation, (ii) as permitted under Section 5.02(b) and (iii) if, in the
reasonable business judgment of the Company, it is in the business interest of
the Company or such Subsidiary not to preserve and maintain such legal existence
(except with respect to the Company), rights (charter and statutory), franchises
and licenses, and such failure to preserve the same would not reasonably be
expected to have a material adverse effect on the business, financial condition
or operations of the Company and the Subsidiaries, taken as a whole.”
(f)    Section 5.02(a)(viii) is amended and restated in its entirety as follows:
“(viii)    Liens, other than Liens described in clauses (i) through (vii) and in
clauses (ix) and (x), to secure Debt not in excess of an aggregate of the
greater of $500,000,000 and 5% of the shareholders’ equity of the Company.”
(g)    Section 6.01(g)(i) is amended and restated in its entirety as follows:
“(i)
There occurs one or more ERISA Events which individually or in the aggregate
results in liability to the Company or any of its ERISA Affiliates in excess of
$250,000,000 over the amount previously reflected for any such liabilities, in
accordance with GAAP, on the financial statements delivered pursuant to Section
4.01 (e), or the consolidated balance sheet of Everett as at October 31, 2016,
and the related consolidated statements of operations, cash flows and
stockholders’ equity of Everett for the first fiscal year then ended; or”; and



5
#89268375v14    



--------------------------------------------------------------------------------

    




(h)    Section 9.04(c) is amended by replacing the word “count” with the word
“court”.
SECTION 3.    Conditions to Effectiveness.The Waiver and the amendments to the
Credit Agreement set forth in Section 2 above (other than Section 2(b)) shall
become effective on the first date on which the Agent shall have received
counterparts hereof executed by CSC and the Majority Lenders or, as to any
Lender, evidence satisfactory to the Agent that such Lender has executed this
Amendment.
(a)    Section 4 and the amendments to the Credit Agreement set forth in Section
2(b) shall become effective on the first date (the “Assumption Effective Date”)
on which the following conditions are satisfied:
(i)    The Agent shall have received the following:
(a)    counterparts hereof executed by CSC and all of the Lenders or, as to any
Lender, evidence satisfactory to the Agent that such Lender has executed this
Amendment;
(b)    an Assumption Agreement executed by CSC and Everett substantially in the
form of Annex 1 hereto relating to Everett’s assumption of the obligations of
CSC under the Credit Agreement;
(c)    a certificate of an authorized officer of Everett, dated the Assumption
Effective Date, (A) certifying the names and true signatures of the officers of
Everett authorized to sign the Assumption Agreement and any other documents to
be delivered by Everett in connection with the Assumption Agreement, (B)
attaching and certifying the correctness and completeness of the copies of
Everett’s Certificate of Incorporation and Bylaws, (C) attaching and certifying
the correctness and completeness of copies of the resolutions of the Board of
Directors or similar governing body of Everett, approving the execution,
delivery and performance of the Assumption Agreement and the other Loan
Documents to which Everett is to be a party and (D) attaching a good standing
certificate of Everett from the state of its organization, dated a recent date
prior to the Assumption Effective Date;
(d)    no later than five Business Days in advance of the Assumption Effective
Date, all documentation and other information reasonably requested with respect
to Everett in writing by any Lender at least ten Business Days in advance of the
Assumption Effective Date, which documentation or other information is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act;


6
#89268375v14    



--------------------------------------------------------------------------------

    




(e)    a certificate of an authorized officer of Everett, dated the Assumption
Effective Date, stating that (i) the representations and warranties of Everett
(after giving effect to this Amendment including Section 2(b) hereof) contained
in Article IV of the Credit Agreement are correct, (ii) no Event of Default or
Potential Event of Default exists on and as of the Assumption Effective Date and
(iii) the “Guarantee Release Date” (as defined in the form of Guaranty set forth
as Exhibit B to the Term Loan Credit Agreement dated as of December 16, 2016
among Everett, the lenders parties thereto and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., as administrative agent, as amended, supplemented or otherwise modified on
or prior to the Assumption Effective Date) has occurred or shall occur
substantially concurrently with the Assumption Effective Date; and
(f)    a favorable legal opinion of in house legal counsel to Everett, dated the
Assumption Effective Date; and
(ii)    The Merger shall have been consummated or shall be consummated
substantially concurrently with the Assumption Effective Date.
SECTION 4.    Discharge and Release on the Assumption Effective Date.
The Agent and each Lender party hereto acknowledges and agrees that, on the
Assumption Effective Date and substantially simultaneously with the consummation
of the Merger, without further action by any person or entity: (a) all
indebtedness and other obligations of CSC under or in respect of the Credit
Agreement and each other Loan Document shall be assumed by Everett and (b) CSC
shall be released from all indebtedness and other obligations under the Credit
Agreement and any other Loan Document.
SECTION 5.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.(a)     On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
any other Loan Document to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.
(a)    The Credit Agreement and the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.


7
#89268375v14    



--------------------------------------------------------------------------------

    




(d)     This Amendment is subject to the provisions of Section 9.01 of the
Credit Agreement and constitutes a Loan Document.
SECTION 6.    Costs and Expenses.CSC agrees to pay promptly on demand all
reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities hereunder) in accordance with the terms of
Section 9.04 of the Credit Agreement.
SECTION 7.    Execution in Counterparts.This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
SECTION 8.    Governing Law.This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.


8
#89268375v14    



--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
COMPUTER SCIENCES CORPORATION, a Nevada corporation
By:    /s/ H.C. Charles Diao
Name: H.C. Charles Diao
Title: Vice President, Finance and
Corporate Controller


BANK OF AMERICA, N.A.,
as Agent




By:    /s/ Bridgett J, Manduk Mowry
Name: Bridgett J, Manduk Mowry
Title: Vice President




9
#89268375v14    



--------------------------------------------------------------------------------

    






BANK OF AMERICA, N.A., as a Lender



By:    /s/ Patrick Martin
Name: Patrick Martin
Title: Managing Director




ROYAL BANK OF CANADA., as a Lender




By:    /s/ Theodore Brown
Name: Theodore Brown
Title: Authorized Signatory
THE BANK OF NOVA SCOTIA, as a Lender




By:    /s/ Diane Emanuel
Name: Diane Emanuel
Title: Managing Director
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:    /s/ Lillian Kim
Name: Lillian Kim
Title: Director
DBS BANK LTD., as a Lender




By:    /s/ Yeo How Ngee
Name: Yeo How Ngee
Title: Managing Director
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:    /s/ Melanie Koseba
Name: Melanie Koseba
Title: SVP


10
#89268375v14    



--------------------------------------------------------------------------------

    




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By:    /s/ Richard J. Ameny Jr.
Name: Richard J. Ameny Jr.
Title: Vice President
THE BANK OF NEW YORK MELLON, as a Lender




By:    /s/ Daniel Koller
Name: Daniel Koller
Title: Authorized Signatory


JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Peter B. Thauer
Name: Peter B. Thauer
Title: Managing Director

ANNEX I
[FORM OF]
ASSUMPTION AGREEMENT AND JOINDER
ASSUMPTION AGREEMENT AND JOINDER, dated as of [•], 2017 (this “Agreement”), made
by Computer Sciences Corporation, a Nevada corporation (the “Initial Borrower”),
and Everett SpinCo, Inc., a Nevada corporation (the “Replacement Borrower”), for
the benefit of the Lenders from time to time party to the Credit Agreement (as
hereinafter defined) and Bank of America, N.A., as administrative agent (the
“Agent”) for such Lenders. Capitalized terms not otherwise defined in this
Agreement have the same meanings as specified in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Initial Borrower, the Lenders and the Agent have entered into that
certain Term Loan Credit Agreement dated as of March 21, 2016 (as supplemented
by Incremental Assumption Agreement dated as of April 1, 2016 and Second
Incremental Assumption Agreement dated as of December 30, 2016, as amended by
Waiver and Amendment No. 1 to the Term Loan Credit Agreement dated as of
February 17, 2017 (“Amendment No. 1”) and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, the Initial Borrower is party to that certain Agreement and Plan of
Merger dated as of May 24, 2016 among Hewlett Packard Enterprise Company
(“HPE”), the Replacement Borrower, the Initial Borrower and Everett Merger Sub
Inc. (“Old Merger Sub”), as amended by the First Amendment to the Agreement and
Plan of Merger dated as of November 2, 2016 among HPE, the Replacement Borrower,
New Everett Merger Sub Inc., a Nevada corporation and a wholly-owned direct
subsidiary of the Replacement Borrower (“New Merger Sub”), the Initial Borrower
and Old Merger Sub and as further amended by the Second Amendment to Agreement
and Plan of Merger dated as of December 6, 2016 among HPE, the Replacement
Borrower, New Merger Sub, the Initial Borrower and Old Merger Sub (as so
amended, the “Merger Agreement”), pursuant to which New Merger Sub intends to
merge with and into the Initial Borrower, with the Initial Borrower continuing
as the surviving corporation (the “Merger”);
WHEREAS, the Initial Borrower and the Replacement Borrower desire to replace the
Initial Borrower under the Credit Agreement with the Replacement Borrower upon
the consummation of the Merger;
WHEREAS, as contemplated by Amendment No. 1, the Initial Borrower desires to
assign to the Replacement Borrower, and the Replacement Borrower desires to
accept and assume, all of the indebtedness, rights, obligations and liabilities
of the Initial Borrower under the Credit Agreement and each other Loan Document,
and, subject to the terms and conditions contained in Amendment No. 1, the
Lenders and the Agent have agreed to such assignment and assumption;
WHEREAS, pursuant to Section 4 of Amendment No. 1, upon the effectiveness of
such assignment and assumption, the Initial Borrower shall be released from all
indebtedness and other obligations under the Credit Agreement and any other Loan
Document;
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Assumption. Upon the Assumption Effective Date (as defined in Amendment No.
1), without further act or deed, (a) the Initial Borrower hereby assigns to the
Replacement Borrower, and the Replacement Borrower hereby assumes, all
obligations and liabilities and all rights of the Initial Borrower as the
“Company” under the Credit Agreement and under the other Loan Documents, (b) the
Replacement Borrower shall hereby become a party to the Credit Agreement as the
“Company” with the same force and effect as if originally named therein as the
Company and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities and rights of the Initial Borrower in
such capacity, (c) the Replacement Borrower shall hereby be bound by the
covenants, representations, warranties and agreements contained in the Credit
Agreement and each other Loan Document to which it is a party and which are
binding upon, and to be observed or performed by, the Initial Borrower or the
“Company” under the Credit Agreement and the other Loan Documents to which it is
a party , (d) the Replacement Borrower hereby ratifies and confirms the validity
of, and all of its obligations and liabilities under, the Credit Agreement and
such other Loan Documents to which it is a party, (e) each reference to the
“Company” in the Credit Agreement and in any other Loan Document shall hereby be
deemed to refer to the Replacement Borrower and (f) pursuant to Section 4 of
Amendment No. 1, the Initial Borrower shall be released from its obligations
under the Credit Agreement and each other Loan Document to which it is a party.
The Replacement Borrower hereby represents and warrants that after giving effect
to this Agreement, each of the representations and warranties contained in
Article IV of the Credit Agreement and the other Loan Documents is true and
correct in all material respects on and as of the date hereof (after giving
effect to Amendment No. 1 and this Agreement), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date (after giving effect to
Amendment No. 1 and this Agreement).
2.Joinder to Credit Agreement. By executing and delivering this Agreement, after
giving effect to the assumption described in Section 1 of this Agreement, the
Replacement Borrower hereby becomes a party to the Credit Agreement and Loan
Documents as the Company thereunder with the same force and effect as if
originally named therein as the Company and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of the
Company thereunder and agrees to be bound by all covenants, waivers, agreements
and obligations of the Company pursuant to the Credit Agreement and any other
Loan Document.
3.Effectiveness. This Agreement shall become effective on the date that:
(a)    counterparts of this Agreement signed on behalf of the Initial Borrower
and the Replacement Borrower shall have been delivered to the Agent; and
(b)    the conditions set forth in Section 3(b) of Amendment No. 1 have been
satisfied.
4.Amendment to Credit Agreement and Loan Documents. The Credit Agreement and
each of the other Loan Documents is hereby deemed to be amended to the extent,
but only to the extent, necessary to effect this Agreement. Except as expressly
amended, modified and supplemented hereby, the provisions of the Credit
Agreement and the other Loan Documents are and shall remain in full force and
effect. This Agreement shall be deemed to be a Loan Document for all purposes of
the Credit Agreement. This agreement shall not constitute a novation of the
Credit Agreement or the other Loan Documents.
5.Governing Law, Waiver of Jury Trial, etc. The provisions of the Credit
Agreement regarding governing law, waiver of trial by jury, jurisdiction and
consent to jurisdiction set forth in Sections 9.09, 9.11 and 9.13 of the Credit
Agreement are incorporated herein mutatis mutandis.
6.Counterparts. This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy, emailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.
7.Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.





IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first above written.
COMPUTER SCIENCES CORPORATION, as the Initial Borrower


By:
    
Name:
Title:

EVERETT SPINCO, INC., as the Replacement Borrower


By:
    
Name:
Title:





11
#89268375v14    

